NOT FOR PUBLICATION WITHOUT THE
                              APPROVAL OF THE APPELLATE DIVISION
       This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
    internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2722-18T4

ADALBERTO TEXIDOR,

          Appellant,

v.

BOARD OF REVIEW,
DEPARTMENT OF LABOR,
and GREEN VILLAGE GARDEN
CENTER, INC.,

     Respondents.
_____________________________

                   Argued telephonically August 25, 2020 –
                   Decided September 15, 2020

                   Before Judges Geiger and Mitterhoff.

                   On appeal from the Board of Review, Department of
                   Labor, Docket No. 164,948.

                   Adil Ahmed argued the cause for appellant (Make the Road New
                   Jersey, attorneys; Adalberto Texidor, pro se, on the briefs).1




1
 This case was designated pro se at the request of Legal Services of New Jersey.
Legal Services assisted with the brief.
            Jana R. DiCosmo, Deputy Attorney General, argued the
            cause for respondent (Gurbir S. Grewal, Attorney
            General, attorney; Jane C. Schuster, Assistant Attorney
            General, of counsel; Jana R. DiCosmo, on the brief).

PER CURIAM

      In this unemployment benefits matter, Adalberto Texidor appeals from a

January 10, 2019 final decision of the Board of Review, New Jersey Department

of Labor (the Board), disqualifying him from receiving unemployment benefits

under N.J.S.A. 43:21-5(a). The Board's decision was based on its determination

that Texidor left work voluntarily without good cause attributable or related to

the work. Having reviewed the record and applicable law, we vacate the Board's

final decision and remand for a rehearing.

      We discern the following facts from the record. Texidor was employed

by Green Village Garden Center, Inc. (Green Village), and worked as a full-time

laborer beginning on March 4, 2017 and with a contractual end date of

November 15, 2017. Green Village participated in the United States Department

of Labor's H-2A Temporary Agricultural Program,2 which provides nine-month

temporary work visas for non-United States citizens. Because Texidor is from


2
  The H-2A temporary agricultural program allows agricultural employers who
anticipate a shortage of domestic workers to bring nonimmigrant foreign
workers to the U.S. to perform agricultural labor or services of a temporary or
seasonal nature.
                                                                        A-2722-18T4
                                       2
Puerto Rico, he did not require a work visa through the program to work in the

United States.   Nonetheless, Green Village agreed to provide Texidor all

employee benefits granted under the program.

      On September 6, 2019, Green Village booked a flight for Texidor to return

home, with a departure date of October 3, 2017. Texidor filed a claim for

unemployment insurance benefits on August 26, 2018. After Green Village

disputed the claim, the Deputy Director of the Division of Unemployment and

Disability Insurance found Texidor disqualified from receiving benefits from

October 1, 2017, under N.J.S.A. 43:21-5(a), because he left work voluntarily

without good cause attributable to the work.            Texidor appealed that

determination to an Appeal Tribunal (Tribunal), and a telephonic hearing was

held on November 15, 2018, at which both Texidor and his employer testified.

Texidor, who speaks no English, was represented by a non-lawyer advocate from

Legal Aid, and he received the services of an interpreter.

      At the hearing, the employer claimed Texidor terminated his employment

voluntarily, because he was "homesick." On the other hand, Texidor claimed

that Green Village had terminated his employment.            Under the terms of

employment as dictated by the H-2A program, Green Village was to purchase a

plane ticket for Texidor to return to Puerto Rico only if the employee completed


                                                                        A-2722-18T4
                                       3
the employment contract. Because Green Village purchased a plane ticket for

Texidor on September 6, 2017, he took this as an indication that his employment

was over. At no point did Texidor affirmatively state that he was "homesick" or

that he left voluntarily.

         The transcript of the hearing, however, illustrates a great deal of confusion

and miscommunication.          The term "inaudible" appears 139 times.            The

interpreter asked for repetition of a statement twenty-two times and verification

of a statement eight times; required time to look up words six times; and made

interpreting errors that were corrected four times. Throughout the transcript, the

parties spoke over the interpreter, and telephone connections were cut off at

times.

         In a decision dated November 16, 2018, the Appeal Tribunal found

Texidor was disqualified from receiving unemployment benefits because he

failed to complete the minimum period of the contract, and because

homesickness does not qualify as good cause unrelated to the work. On January

10, 2019, the Board affirmed the Tribunal's decision. This appeal ensued.

         On appeal, Texidor raises the following points:

               I. THE SEPARATION WAS NOT A VOLUNTARY
               LEAVING AS A MATTER OF LAW SINCE THE
               DECISION TO END THE EMPLOYMENT WAS
               COMPLETED BY THE EMPLOYER POSTING

                                                                              A-2722-18T4
                                           4
            PAYMENT OF RETURN TRANSPORTATION
            WHICH SIGNIFIED THE COMPLETION OF THE
            WORK CONTRACT UNDER THE TERMS OF THE
            JOB  ORDER    AND    THE  REGULATORY
            FRAMEWORK FOR THE JOB ORDER.

            II. SINCE THE END OF THE JOB ORDER
            CONTRACT WAS APPROACHING, WORK WAS
            SLOW, AND THE EMPLOYER WAS PAYING FOR
            RETURN TRANSPORTATION, THE DENIAL OF
            BENEFITS SHOULD BE REVERSED UNDER THE
            IMMINENT DISCHARGE REGULATION AND
            BENEFITS MUST BE AWARDED.

            III. APPELLANT TEXIDOR HAD GOOD CAUSE
            FOR       ACCEPTING     THE     RETURN
            TRANSPORTATION OF THE EMPLOYER ENDING
            THE WORK, DUE TO THE WORK SLOW DOWN,
            AND THE FAILURE TO DISCLOSE THE ACTUAL
            WORK CIRCUMSTANCES.

      Our review of administrative decisions is limited. In re Stallworth, 208
N.J. 182, 194 (2011). We will not reverse an agency's decision unless it is

arbitrary, capricious, or unreasonable. Ibid.   Agency action is arbitrary,

capricious, or unreasonable if the record does not contain substantial , credible

evidence to support the findings on which the agency based its decision. Ibid.

Additionally, "[w]hen an agency 'overlook[s] or underevaluat[es] . . . crucial

evidence,' a reviewing court may set aside the agency's decision." Cottman v.

Bd. of Review, 454 N.J. Super. 166, 171 (App. Div. 2018) (alterations in

original) (quoting Trantino v. N.J. State Parole Bd., 166 N.J. 113, 192 (2001)).

                                                                         A-2722-18T4
                                       5
       New Jersey's Unemployment Compensation Law disqualifies a person

from receiving unemployment benefits if he or she "left work voluntarily

without good cause attributable to such work." N.J.S.A. 43:21-5(a). Thus, the

threshold question under N.J.S.A. 43:21-5(a) is whether an applicant for

unemployment compensation benefits left his or her job "voluntarily." "The

Legislature plainly intended that the reach of the subsection was to be limited to

separations where the decision whether to go or to stay was made by the worker

alone and, even then, to bar him only if he left his work without good cause."

Campbell Soup Co. v. Bd. of Review, 13 N.J. 431, 435 (1953); see also Lord v.

Bd. of Review, 425 N.J. Super. 187, 190-91 (App. Div. 2012). Only after the

employee is determined to have left voluntarily does the court inquire into

whether the employee left for good cause attributable to work. Lord, 425 N.J.

Super. at 191 (declining to consider whether the employee had good cause to

leave work because it first determined the employee did not leave work

voluntarily).

      Unfortunately, we find that our resolution of the issues on appeal is

hampered because the transcript of the hearing in this matter, at least as to the

exchanges between Texidor, the interpreter, and his non-lawyer advocate, raise

a substantial doubt whether Texidor understood the questions posed and whether


                                                                          A-2722-18T4
                                        6
his responses were accurately interpreted. In turn, this raises doubts about

Texidor's having had an adequate opportunity to answer the employer's

allegations that he returned to Puerto Rico voluntarily because he was homesick.

The lack of effective communication between Texidor, the interpreter, and the

legal aid representative appears to have impaired Texidor's opportunity to have

a fair hearing before the Tribunal. See Alicea v. Bd. of Review, 432 N.J. Super

347, 352 (App. Div. 2013) ("We have repeatedly acknowledged the important

role that proper translation into the language of the litigant plays in our legal

system.").

      We conclude that the appropriate remedy is to vacate the Board's final

decision and remand the matter for a rehearing. On remand, the Board shall

ensure that the interpreter utilized speaks the same dialect as appellant to avoid

similar confusion on rehearing. We express no opinion on which party would

prevail based on the limited record before us.

      To the extent we have not specifically addressed any of the parties'

remaining arguments, we conclude they lack sufficient merit to warrant

discussion in a written opinion. R. 2:11-3(e)(1)(E).

      The Board's final decision is vacated, and the matter is remanded for

further proceedings consistent with this opinion. We do not retain jurisdiction.


                                                                          A-2722-18T4
                                        7